DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 27 April 2022 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 4 August 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al., US 2015/0211673 (“Jan”) in view of Technical Information sheet for Chimassorb 2020 published online at http://www.mohe021.com/uploads
/soft/180202/2020.pdf on 15 November 2010 (“Chimassorb 2020”)(all references previously cited).
Regarding claim 1, Jan discloses a polyethylene pipe formed from a polyethylene resin composition comprising less than 0.25 parts by weight of an acid scavenger which may be, inter alia, hydrotalcite [abstract, 0001, 0129, 0134, claim 24] which reads on the claimed component B).  The composition further comprise from 0.1 to 0.5 parts by weight of a hindered phenol which may be, inter alia, Irganox 1330 which reads on the claimed component C) [0132] (see page 32 line 23-page 33 line 1 of Applicant’s specification as filed).  The composition further comprises a UV stabilizer [0136].
Jan is silent regarding the composition of the pipe comprising a hindered amine light stabilizer comprising a triazine residue. 
Chimassorb 2020 discloses a UV stabilizer which exhibits excellent polymer compatibility and high extraction resistance (page 1 – under “Characterization”).  The UV stabilizer provides superior light and thermal stability to polymers while also providing improved polymer processing (page 1 – under “Characterization”). The UV stabilizer is a hindered amine comprising a triazine residue (page 1 – under “Structure”). The UV stabilizer is useful for thick polyethylene articles (page 2 – under “Features/Benefits”). Chimassorb 2020 teaches using from 0.05 to 1.0 wt% of the UV stabilizer in thick polyethylene articles (page 2 – under “Guidelines for use”). 
Jan and Chimassorb 2020 are both directed towards polyethylene materials comprising a UV stabilizer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the pipe disclosed by Jan by incorporating from  0.05 to 1.0 wt% of the UV stabilizer taught by Chimassorb 2020 with the expectation of producing a pipe having superior light and thermal stability.  The Chimassorb 2020 of the composition of the pipe of modified Jan would have read on claimed component A).  The teachings of modified Jan encompass embodiments in which the ratio of amounts of Chimassorb 2020 to hydrotalcite would have overlapped or encompassed, and therefore rendered obvious, the claimed ratio range (see MPEP 2144.05).
Regarding claims 2-4, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I) and (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).
Regarding claim 7 and 9, Jan teaches incorporating a phosphite antioxidant into the composition of the pipe [0130, 0137].
Regarding claim 10, Jan teaches incorporating a pigment into the composition of the pipe [0136].
Regarding claim 11, Jan teaches that the polyethylene may have a density of from 933 to 948 kg/m3 (abstract).  As such, Jan teaches a polyethylene that may be either medium or high density polyethylene.
Regarding claim 12, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).  The hydrotalcite component taught by Jan reads on the claimed component (B). Additionally, Jan teaches that the composition may comprise Irganox 1330 and Irgafos 168 [0130, 0132, 0151] which respectively read on the claimed component (C) and (D).  This interpretation is consistent with Applicant’s specification (see page 32 line 24-page 33 line 5 of Applicant’s specification as filed).
Regarding claim 13, Jan teaches exposing the pipe to water including chlorinated water [0001, 0129].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jan in view of Chimassorb 2020 as applied to claim 1 above, and further in view of DHT-4A Acid Scavenger For Polymers published online by Kisuma Chemicals and archived online on 10 March 2017 at https.://web.archive.org/web/20170310
113423/https://www.kisuma.com/images/Brochures/KCBV_DHT-4A_brochure
_website.pdf (“Kisuma”)(previously cited).
Regarding claim 5, as is described above, Jan as modified with Chimassorb 2020 teaches a pipe which renders obvious the pipe of claim 1. Modified Jan is silent regarding the hydrotalcite acid scavenging component being a magnesium aluminum hydroxide carbonate hydrate.
Kisuma discloses a synthetic hydrotalcite acid scavenger sold under the tradename DHT-4A which exhibits superior acid absorbing properties and provides long term weatherability when used in combination with hindered amine light stabilizers (referred to as “HALS” in the reference) (pages 4 and 5).  DHT-4A is useful in polyolefin resin (page 1 – under “Outstanding Acid Scavenging”, page 4 – under “Applications of DHT-4A”). Kisuma teaches that DHT-4A is a Magnesium Aluminum Hydroxide Carbonate Hydrate (page 5 – under “DHT-4A Product and Safety Information”).
Modified Jan and Kisuma are both directed towards composition comprising a hydrotalcite material as an acid scavenger. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the DHT-4A taught by Kisuma as the acid scavenger in the pipe of modified Jan with the expectation of providing superior acid absorbing properties and long term weatherability when used in combination a hindered amine light stabilizers (i.e. Chimassorb 2020).  The DHT-4A in the pipe of modified Jan would have read on the Magnesium Aluminum Hydroxide Carbonate Hydrate recited in claim 5.
	
Claims 1-5, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boerakker et al., WO 2017/133918 (“Boerakker”) in view of the Wypych et al., Databook of UV Stabilizers, Chemtec Publishing, Toronto, 2015 (“Wypych”)(all references previously cited). Kisuma is relied upon as an evidentiary reference for claim 5.
Regarding claim 1, Boerakker discloses a water pipe formed from a polyethylene composition comprising a polyethylene, a polyphenolic compound, and a phosphite and/or phosphonite (abstract, page 1 lines 24-34). As the polyphenolic compound Boerakker teaches using Irganox 1330 (page 2 lines 10-11, page 4- Table 1, page 5 lines 5-6) which reads on the claimed phenolic antioxidant.  Boerakker also teaches an example of the composition which comprises 2,000 ppm (i.e. 0.2 wt%) of the hydrotalcite DHT-4A (Example I - page 4 lines 21-25, Table 1, page 5 line 8).  Boerakker goes on to teach that the composition may comprise a UV stabilizer (page 3 lines 15-16).
Boerakker is silent regarding the composition of the pipe comprising a hindered amine light stabilizer comprising a triazine residue.
Wypych discloses a UV stabilizer sold under the tradename Chimassorb 2020 which is useful in polyethylene resin and which has a possible life span of up to 50 years and requires minimal maintenance (pages 239-240).  Wypych teaches incorporating Chimassorb 2020 in thick section articles in amounts of 0.05 to 1.0 wt% (page 240).
Boerakker and Wypych are both directed towards the use of UV stabilizers in polyethylene resins.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated 0.05 to 1.0 wt% of Chimassorb 2020 as the UV stabilizer in the composition of the pipe taught by Boerakker with the expectation of providing the pipe with UV protection for up to 50 years with minimal maintenance.  The Chimassorb 2020 in the composition of the pipe of modified Boerakker would have read on the claimed component A).  The teachings of modified Boerakker encompass embodiments in which the ratio of amount of Chimassorb 2020 to hydrotalcite would have overlapped or encompassed, and therefore rendered obvious, the claimed ratio range (see MPEP 2144.05).
Regarding claims 2-4, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I) and (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).
Regarding claim 5, Boerakker teaches that the hydrotalcite in the composition of the disclosed pipe is DHT-4A from Kisuma Chemicals.  Kisuma serves as evidence that 
DHT-4A is a Magnesium Aluminum Hydroxide Carbonate Hydrate (page 5 – under “DHT-4A Product and Safety Information”).
Regarding claims 7 and 9, the phosphite/phoshonite in the composition of the pipe of Boerakker reads on the phosphite or phosphonite recited in claim 7 and the phosphite recited in claim 9.
Regarding claim 10, Boerakker teaches incorporating pigments to the composition of the pipe (page 3 lines 15-17).
Regarding claim 11, Boerakker teaches that the polyethylene composition may comprise a HDPE resin (page 4 lines 16-18).
Regarding claim 12, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).  The DHT-4A hydrotalcite component taught by Boerakker reads on the claimed component (B). Additionally, Boerakker teaches that the composition may comprise Irganox 1330 and Irgafos 168 (page 2 lines 10-11 and lines 24-25, page 4- Table 1, page 5 lines 5-8) which respectively read on the claimed component (C) and (D).  This interpretation is consistent with Applicant’s specification (see page 32 line 24-page 33 line 5 of Applicant’s specification as filed).
Regarding claim 13, Boerakker teaches exposing the pipe to chlorinated water (page 1 lines 3-21).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 4,746,692 to Hayden et al. – discloses a water supply pipe formed from a resin composition comprising a high density polyethylene, a UV stabilizer which may be Chimassorb 944, a hindered phenolic antioxidant, and an acid accepting filler (abstract,  col. 1 lines 7-11, col. 2 line 31-col. 41, col. 3 line 8-col. 4 line 62).

· WO 2011/101091 to Ruemer – discloses a water supply formed from a resin composition comprising a polypropylene, a hydrotalcite acid acceptor, and a hindered amine light stabilizer (abstract, page 6 lines 7-22, page 10 lines 6-11, page 13 lines 8-12).

· US 2007/0254990 to Lewoniuk et al. – discloses a pipe coated with a coating composition comprising a linear polyethylene, a hindered phenolic compound, a phosphite, a hindered amine light stabilizer, and a hydrotalcite [abstract, 0001, 0015, 0033-0036, 0041, 0042, 0057].  Lewoniuk teaches that the hindered amine light stabilizer may be Chimasorb 944 [0065].

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive. 
On pages 10 and 11 of the remarks Applicant asserts that Jan does not teach all the features of the instantly claimed pipe.  In response it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As is described above, the instant grounds of rejection are partially predicated on Jan as modified with Chemiassorb, not Jan alone.  As such, Applicant’s argument is not found persuasive.
On pages 11 and 12 of the remarks Applicant asserts that the cited prior art fails to teach or suggest the claimed combination of hindered amine light stabilizer and phenolic antioxidant.  This assertion is inaccurate.  The Examiner notes that as is described above with respect to claim 1, the cited prior art teaches each of the components of the composition of the claimed pipe.  Applicant has not specifically pointed out which claimed element or component is not taught by the cited prior art.  As such, Applicant’s argument is not found persuasive.
On pages 11 and 12 of the remarks Applicant asserts that the claimed phenolic antioxidants can demonstrate greater hydrolytic stability than conventional phenolic antioxidants.  Applicant goes onto assert that the cited prior art fails to teach or suggest that there is any advantages associated with the claimed combination of hindered amine light stabilizer and phenolic antioxidant.  However, as is set forth in MPEP 2145 II, the mere recognition of latent properties in the prior art does not render obvious an otherwise known invention. 
This point notwithstanding, assuming that the Applicant considers the OIT times reported on page 36 of the specification as filed to be unexpected and therefore nonobvious of the cited prior art, the Examiner notes that MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In the instant case, while Applicant opines that the claimed phenolic antioxidants do not contain a hydrolysable ester group which can cause more rapid degradation and migration from the polyethylene pipe, Irganox 1330 (which is used as the hindered phenol compound in Applicant’s working examples) was known to provide an extensive lifetime to polyolefins compared to other hindered phenol antioxidants.  For instance, Wright, David, Failure of Plastics and Rubber Product, Rapra technology, Shawbury, 2001 (introduced here as an evidentiary reference)(copy provided herewith) teaches that a polypropylene composition comprising Irganox 1330 had an OIT lifetime of 500 days while polypropylene compositions comprising Irganox 1076 had an OIT lifetimes of 200 days (page 37  - paragraph i)). As such, one of ordinary skill in the art would reasonable expect a polyolefin composition comprising Irganox 1330 to exhibit prolong oxidation induction times.  
However, even if one of ordinary skill in the art were to view the data provided by Applicant as evidencing an unexpected result, the scope of the instant claims is significantly broader than the scope of the data provided.  Upon review of the data provided by Applicant, it is noted that formulation 1-4 which appear to have extended OIT values as reported on page 36 of Applicant’s specification all comprise a) a polyethylene resin, b) phosphorous containing antioxidant compound, c) a single species of hindered amine light stabilizer, and d) a ratio of hindered phenol compound to hindered amine light stabilizer of 0.3:0.2.  Claim 1 on the other hand does not specify that claimed components A)-C) are in a polyethylene resin or that a phosphorus containing compound is present.  Additionally, claim 1 does not specify a particular species of hindered amine light stabilizer or that the hindered phenol compound and hindered amine light stabilizer are present in a specific ratio relative to one another.  As such, it is evident that the scope of the claims is not commensurate with the scope of the data provided by Applicant.  For these reasons, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782